UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549SCHEDULE 13D/AUnder the Securities Exchange Act of 1934(Amendment No. 6)* Voxware, Inc.(Name of Issuer) Common Stock, $0.001 par value per share(Title of Class of Securities) 92906L105(CUSIP Number) Ross T. MartinsonEdison Venture Fund1009 Lenox Drive #4Lawrenceville, New Jersey 08648(609) 896-1900(Name, Address and Telephone Number of PersonAuthorized to Receive Notices and Communications) February 26, 2010(Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box: ¨Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 240.13d-7 for other parties to whom copies are to be sent.* The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page.The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Exchange Act”) or otherwise subject to the liabilities of that section of the Exchange Act but shall be subject to all other provisions of the Exchange Act (however, see the Notes). (Continued on following pages) (Page 1 of 9 Pages) CUSIP No. 92906L105 SCHEDULE 13D Page 2 of 9 Pages NAME OF REPORTING PERSON 1 Edison Venture Fund V, L.P. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP 2 (a) þ (b) ¨ SEC USE ONLY 3 SOURCE OF FUNDS 4 WC CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) 5 ¨ CITIZENSHIP OR PLACE OF ORGANIZATION 6 Delaware Limited Partnership SOLE VOTING POWER 7 NUMBER OF 0 shares SHARES SHARED VOTING POWER BENEFICIALLY 8 OWNED BY 3,800,544 shares EACH SOLE DISPOSITIVE POWER REPORTING 9 PERSON 0 shares WITH SHARED DISPOSITIVE POWER 10 3,800,544 shares AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 11 3,800,544 shares CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 12 ¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 13 42.9% TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) 14 PN CUSIP No. 92906L105 SCHEDULE 13D Page 3 of 9 Pages NAME OF REPORTING PERSON 1 Edison Partners V, L.P. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP 2 (a) þ (b) ¨ SEC USE ONLY 3 SOURCE OF FUNDS 4 AF CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) 5 ¨ CITIZENSHIP OR PLACE OF ORGANIZATION 6 Delaware Limited Partnership SOLE VOTING POWER 7 NUMBER OF 0 shares SHARES SHARED VOTING POWER BENEFICIALLY 8 OWNED BY 3,800,544 shares EACH SOLE DISPOSITIVE POWER REPORTING 9 PERSON 0 shares WITH SHARED DISPOSITIVE POWER 10 3,800,544 shares AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 11 3,800,544 shares CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 12 ¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 13 42.9% TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) 14 PN CUSIP No. 92906L105 SCHEDULE 13D Page4 of 9 Pages NAME OF REPORTING PERSON 1 Joseph A. Allegra CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP 2 (a) þ (b) ¨ SEC USE ONLY 3 SOURCE OF FUNDS 4 AF CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) 5 ¨ CITIZENSHIP OR PLACE OF ORGANIZATION 6 United States citizen SOLE VOTING POWER 7 NUMBER OF 9,378 shares SHARES SHARED VOTING POWER BENEFICIALLY 8 OWNED BY 3,800,544 shares EACH SOLE DISPOSITIVE POWER REPORTING 9 PERSON 9,378 shares WITH SHARED DISPOSITIVE POWER 10 3,800,544 shares AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 11 3,809,922 shares CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 12 ¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 13 42.9% TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) 14 IN CUSIP No. 92906L105 SCHEDULE 13D Page5 of 9 Pages NAME OF REPORTING PERSON 1 Gary P. Golding CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP 2 (a) þ (b) ¨ SEC USE ONLY 3 SOURCE OF FUNDS 4 AF CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) 5 ¨ CITIZENSHIP OR PLACE OF ORGANIZATION 6 United States citizen SOLE VOTING POWER 7 NUMBER OF 0 shares SHARES SHARED VOTING POWER BENEFICIALLY 8 OWNED BY 3,800,544 shares EACH SOLE DISPOSITIVE POWER REPORTING 9 PERSON 0 shares WITH SHARED DISPOSITIVE POWER 10 3,800,544 shares AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 11 3,800,544 shares CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 12 ¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 13 42.9% TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) 14 IN CUSIP No. 92906L105 SCHEDULE 13D Page6 of 9 Pages NAME OF REPORTING PERSON 1 John H. Martinson CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP 2 (a) þ (b) ¨ SEC USE ONLY 3 SOURCE OF FUNDS 4 AF CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) 5 ¨ CITIZENSHIP OR PLACE OF ORGANIZATION 6 United States citizen SOLE VOTING POWER 7 NUMBER OF 0 shares SHARES SHARED VOTING POWER BENEFICIALLY 8 OWNED BY 3,800,544 shares EACH SOLE DISPOSITIVE POWER REPORTING 9 PERSON 0 shares WITH SHARED DISPOSITIVE POWER 10 3,800,544 shares AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 11 3,800,544 shares CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 12 ¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 13 42.9% TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) 14 IN CUSIP No. 92906L105 SCHEDULE 13D Page7 of 9 Pages NAME OF REPORTING PERSON 1 Ross T. Martinson CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP 2 (a) þ (b) ¨ SEC USE ONLY 3 SOURCE OF FUNDS 4 AF CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) 5 ¨ CITIZENSHIP OR PLACE OF ORGANIZATION 6 United States citizen SOLE VOTING POWER 7 NUMBER OF 0 shares SHARES SHARED VOTING POWER BENEFICIALLY 8 OWNED BY 3,800,544 shares EACH SOLE DISPOSITIVE POWER REPORTING 9 PERSON 0 shares WITH SHARED DISPOSITIVE POWER 10 3,800,544 shares AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 11 3,800,544 shares CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 12 ¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 13 42.9% TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) 14 IN EXPLANATORY NOTE This Amendment No. 6 amends the Statement on Schedule 13D/A filed on July 6, 2009, by and on behalf of Edison V (the "Statement"), with respect to the beneficial ownership of common stock, par value $0.001 per share, of the Issuer.
